Opinion by
Tilson, J.
The broken stoppers together with their respective bottles were returned to the manufacturer for the purpose of repair and there was an understanding between the importer and the appraiser’s office that these bottles might be reimported into the United States upon payment of duty on the value of the repairs only. The importer was forced to pay duty on the full value of the repaired merchandise rather than the value of the repairs only. The record established the good faith of the importer and the petition was granted.